OPINION OF THE COURT
In each case: On the court’s own motion, the September 16, 1980 decision to dismiss is vacated, the appellants having accepted this court’s invitation to seek correction of the jurisdictional defect by obtaining leave to appeal from the Appellate Division on a certified question, and the following decision *867is substituted therefor: Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (73 AD2d 526) and the question certified answered in the affirmative.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.